Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 1 of 29




                    EXHIBIT O
          Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 2 of 29




Sections
SKIP TO CONTENTSKIP TO SITE INDEX
SUBSCRIBE FOR $2/WEEKLog in
Tuesday, January 12, 2021

          

                                       ADVERTISEMENT

Continue reading the main story
Back to Sway
--1:0-6

TRANSCRIPT



If You Were on Parler, You Saw the
Mob Coming
Hosted by Kara Swisher

It is a go-to social media site for the right, with users calling to “burn D.C. to the ground.” The
C.E.O., John Matze, says it’s not his job to police speech.
Thursday, January 7th, 2021



          [MUSIC PLAYING] (SINGING) When you walk in the room, do you have sway?

kara swisher


          This is Sway. I’m Kara Swisher and I’m recording on Wednesday evening in the
          middle of a coup attempt in our nation’s Capitol. As of right now, Washington is
          on lockdown with senators and members of the House sheltering in place after a
          mob incited by President Trump stormed Congress. The attack shocked the nation.
          But if you’re a far-right Trump supporter, if you think the election was stolen, then
          you may have been planning for this day. And you may have been planning for it
          on social media.
Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 3 of 29




Three decades ago and 30 miles away, I started covering the nascent internet. I
was at the headquarters of a company interviewing a group of quilters who had
met online and made a quilt together without ever meeting in person. It was sweet
and hopeful, which is how it was back then in tech. The company was America
Online. Well, America is online now, and it’s been a downward slide into what
can only be called a toxic swamp of hate, conspiracy theories, and anger, all
presided over by the troller-in-chief, Donald Trump. Today he egged on the crowd
of his MAGA fans to march over to the Capitol, and Trump continued to add fuel
to the fire via Twitter, just as his successor Joe Biden was in the process of being
certified as president. I wish I could say I was surprised. On my other podcast
yesterday, I said that I expected violence at the Capitol after I spent time on a
variety of social media sites where you could see it coming.

In my first column for The New York Times, I wrote about all these tech field
communications tools and their dangers. I said, quote, ”[They] have become the
digital arms dealers of the modern age... They have mutated human
communication, so that connecting people has too often become about pitting
them against one another, and turbocharged that discord into an unprecedented and
damaging volume. They have weaponized social media. They have weaponized
the First Amendment. They have weaponized civil discourse. And they have
weaponized, most of all, politics.”

When I wrote that column in 2018, a new social media site was just launching. It
was called Parler. Now it’s called Parler. Parler has since become the darling of
the far right. Ted Cruz is active on it. He says Parler quote, “gets what free speech
is all about.” The site is nowhere near as big or powerful as Twitter or Facebook,
but it’s a platform of choice for some people who, frankly, scare me. Parler’s
C.E.O is a guy named John Matze. I’ve been wanting to have him on the show.
And as I watched the insurrection unfold on TV, I thought now’s the time. We
spoke for a while about the dangerous power he’s unleashing. By the way, minutes
after we hung up, Twitter locked Trump’s feed temporarily and threatened to take
more drastic action if he continued to violate its rules. That’s something Matze
suggested Parler would not do. Here’s our conversation about that and more.
        Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 4 of 29




        So there is an effective coup attempt happening in our nation’s Capitol to stop a
        vote that was occurring there. It moved all the legislators out of the Capitol. Are
        you surprised at all by what’s happening?

john matze


        Well, I don’t know what I would describe it as. I guess I’m kind of surprised,
        because it’s surreal, if that makes sense.

kara swisher


        Sure is.

john matze


        But I’m also not surprised, because if you put yourself in the shoes of a lot of these
        people, they feel like an election was stolen once. And then they feel like an
        election was stolen again yesterday. And so they are left thinking, well, what am I
        supposed to do? So they hear this rhetoric. They don’t believe, they don’t trust the
        results. They feel like they’ve been fed a lot of propaganda. They feel like they
        can’t trust the media.

kara swisher


        Well, they certainly have. But go ahead.

john matze


        Well, I believe that almost everybody is. But you have to be able to judge that for
        yourself and make your own decisions, weigh the pros and cons. But that being
        said, a lot of these people feel like they can’t trust anything, but they do genuinely
        believe that the election was stolen. So if you put yourself in their shoes, I’m not
        exactly surprised they’re doing this.

kara swisher
        Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 5 of 29




        All right, John, if you feel like you’re in a restaurant, you don’t get good service,
        do you feel like you can break the windows and invade people’s homes? I’m just
        curious that this just doesn’t seem to be —

john matze


        No, I go home.

kara swisher


        Yes, exactly.

john matze


        In fact, I don’t even like going to restaurants. I like staying home.

kara swisher


        OK, but let me ask you a question. This is not this — first of all, feelings aren’t
        facts. And I want to know if you were watching it on Parler, which is a site you
        run, which you are the C.E.O of. Have you been seeing this organizational stuff?

john matze


        Well, you know I don’t necessarily monitor a lot of this stuff. I participate and
        watch Parler just as anybody else does. If people are breaking the law, violating
        our terms of service, or doing anything illegal, we would definitely get involved.
        But if people are just trying to assemble or they’re trying to put together an event
        — which is what a lot of people tried to do at this event today — there’s nothing
        particularly wrong about that. Now I had noticed a long time ago that there were
        some accounts trying to get people off to private telegram groups and things of
        that nature, where Parler couldn’t witness what’s going on or it wouldn’t be
        public. But, you know, for the most part, I haven’t seen a whole lot of illegal
        activity. And if it was, it would have been taken down. We’ve had multiple
        doxxing attempts that have resulted in some of the people organizing these
        movements have actually had their accounts taken down due to doxxing. But
        organizing an event isn’t illegal.
        Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 6 of 29



kara swisher


        Understandably, and organizing a peaceful protest is also perfectly fine. A lot of
        the stuff I saw Parler was actually organizing bringing guns into the district —
        which is illegal, as you know, carrying guns — organizing exactly what’s
        happened on the Capitol. How did you deal with that?

john matze


        Well, the way we work on our platform is we put everything to a community jury.
        So everyone’s judged by a jury of their peers in determining whether the action is
        illegal or against our rules. And so if reported, it goes to a jury of people’s peers.
        And if it’s deemed illegal, promptly deleted. But, you know, the jury of five
        people get to decide. And it’s a random jury, so they don’t know each other. They
        don’t know what they’re voting. They just get the independent facts of the
        situation and they make their own judgment call. We’ve actually been inviting
        journalists and other people to join the jury as well, so that we have a nice
        transparent jury system.

kara swisher


        All right, but what I’m asking specifically, there were specific postings and quite a
        few of them — and we have dozens of them to look at — which is talking about
        doing just what they did today on the Capitol. Were these adjudicated, if that’s the
        right word? And if they pass muster, is that a particularly good jury, if these are
        illegal activities what’s happening right now in the Capitol?

john matze


        Well, for violence, and advocation of violence, or violence specifically, it needs to
        be a clear and imminent threat. And I don’t know — I’ve been witnessing what
        happened today a little bit, but I’m not really too much in the weeds on this stuff. I
        haven’t seen a whole lot of illegal activity. Maybe there has been some, but it’s a
        minority of the cases.

kara swisher
        Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 7 of 29




        Well, I do believe having been to the Capitol dozens of times that if you do
        anything that not go through their metal detectors, you don’t follow the rules, you
        break windows, you run through the other people’s offices, you take pictures of
        their offices, you sit-in their seats, I believe that’s all illegal.

john matze


        Yes, but I do want to push back a little bit on this here. Because if you go back six
        months ago, you had a lot of the media putting out full stop — including The New
        York Times — saying in defense of looting where they came out and said it’s
        acceptable to loot. And looting and all this stuff needs to be — there’s even a book
        written and promoted. But it was during the time when there was a lot of people
        on the left looting and angry.

kara swisher


        The New York Times does not promote — I’m going to push back on you. The
        New York Times was absolutely not promoting looting. That is untrue.

john matze


        Well, my —

kara swisher


        You can say it. This is — you can say it. It’s untrue. It’s 100% true. It’s not true.

john matze


        Well, I don’t know the specifics of the —

kara swisher


        No, don’t do the I don’t know the specifics. You don’t know the specifics. I’m
        telling you it’s untrue. And unless you have a specific, you can’t make that
        allegation. I’m talking about the activities today. And I do want to understand
        what was happening on your platform. And again, it was happening on Twitter
        and other places. But do you feel any responsibility if people were organizing to
        Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 8 of 29




        — protests are very different. And you’re absolutely right. Everyone gets to run
        around with whatever flag they want to fly, and whatever coat they want to wear,
        and whatever chant they want to have. But going into the Capitol building to do
        this, if it was organized on your site, what should happen on your site?

john matze


        Look, if it was illegally organized and against the law and what they were doing,
        they would have gotten it taken down. But I don’t feel responsible for any of this
        and neither should the platform, considering we’re a neutral town square that just
        adheres to the law. So if people are organizing something, that’s more of a
        problem of people are upset. They feel disenfranchised. They need their leaders to
        stop provoking this partisan hate. They need to come together and have a
        discussion on a place like Parler.

kara swisher


        So I want to finish this with specifically there were a lot of examples of people
        calling for what they did today. Do you believe what happened within the Capitol
        today, if you were the judge and jury as you do on Parler, would this be the thing
        you would think is legal? Not that they feel bad and I think I’ll break something.
        Do you think this was legal what happened to the people that moved into the
        Capitol and trespassed?

john matze


        I mean, it’s obviously illegal. What their actions that they took, yes.

kara swisher


        And if they were organizing on your platform, do you think it should have been
        taken down on Parler? It sounds like you do not think that.

john matze


        If they were organizing specifically saying, tomorrow, we’re going to go out and
        we’re going to bust this window. Hey, by the way, guys, there’s an area we can
        Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 9 of 29




        climb up in and break into that window. If that is what they were doing, yeah, of
        course, that would get taken down. But that’s not what people were doing. They
        were saying let’s peacefully protest for the President. That’s what a lot of people
        were saying, not just on Parler, on Twitter, on Facebook, on every major social
        network. And including ones that we will have no ability to police. Now you have
        to take into consideration that everything on Parler, Twitter, Facebook, all of these
        places are very public. But what happens when people use direct messaging apps
        that are two-way encrypted that even the service providers don’t know what these
        groups are talking about? How do you address those situations? And you can’t do
        it using authoritarian measures. You must do it using the media, the politicians, the
        leaders. They have to come out and have a discussion with the people and show
        that they care, that they want to discuss these things. And that is why I think Parler
        provides those platforms to do that. Because people can come out and
        transparently say what they believe and they can be transparently addressed by
        those in charge. However, there is a large movement of people who want to push
        for authoritarian measures and censorship. And it just puts gas right on the fire.
        And we need people to come out and set examples.

kara swisher


        So your point that they get driven underground if they don’t have a wide open
        space, public space to do this in?

john matze


        Yeah, I think so. Do you disagree?

kara swisher


        Sometimes. Sometimes not. It depends. I think if people are actually calling for
        civil war on your platform or pushing egregious lies that lead to violence, down it
        goes. It’s very — and I think you should be responsible for it, not some jury. I
        think you have some responsibility for what’s happened on your platform.

john matze
       Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 10 of 29




        Well, how would you do it then? Would you put together an authoritarian task
        force or?

kara swisher


        I think it’s super — well, if you want to use the word authoritarian, everybody has
        rules. Restaurants have rules. Retail places have rules. Everywhere you go in life
        has different rules that you adhere to or you don’t. Or you don’t do it and then you
        suffer the consequences.

john matze


        I think that you have a few options. One is you can be proactively monitoring, and
        spying on people, and surveilling them, which is what some platforms have
        decided to do to some extent. Although, most surveillance is limited into capturing
        data about people in order to sell products and manipulate them. But nobody has
        yet really done the surveillance thing, as far as I’m aware, in order to stifle speech.
        They have gotten into it a little bit. But it’s a difficult question. You have 12
        million, 13 million people on Parler, for example, and you can’t watch what all of
        them are doing. And I don’t think it’s our obligation to. Society needs to work
        together in a democracy to get through things like this.

kara swisher


        Let’s talk about — so how do you want to monitor your site? Not at all? Let
        people say civil war? Let people say — you think that’s great, you think that’s —
        not great — what do you think when people are saying it’s time for civil war, I’m
        bringing my guns to Washington? You think you just let them say that?

john matze


        Well, if it was up to me we wouldn’t be in this situation where two sides hate each
        other this much.

kara swisher


        I get it, but here we find ourselves.
       Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 11 of 29



john matze


        Whether or not it’s Parler, it’s Twitter, it’s Facebook, it’s Google, it’s telegram,
        WhatsApp, whatever it might be, you can’t stop people and change their opinions
        by force by censoring them. They’ll just go somewhere else and do it. So as long
        as it is legal, it’s allowed.

kara swisher


        We’ll be back in a minute.

        So when did you become aware of the events at the Capitol?

john matze


        I saw it early around, I guess, my time would be 10, 11 AM my time. So a few
        hours ago. I was alerted when — because I was on conference calls all morning.
        And so by the time I found out about this, it was due to a traffic spike. And I was
        like, what do you mean traffic spike? It’s a random Wednesday. What are you
        talking about?

kara swisher


        But you had a server outage earlier today. What happened? Was it because of the
        slam of people trying to use it or what?

john matze


        Well, we’re in the middle of an upgrade. So it’s not an ideal time. We’re trying to
        optimize a few things. And so then you get an influx of millions of people, 3
        million people by two o’clock Eastern today.

kara swisher


        Then what were they doing? What were they doing? Were they talking about
        going into the Capitol or were they talking about protesting?

john matze
       Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 12 of 29




        No, most people were watching it. Most people were trying to understand what
        was happening. They were like, where are the videos? What’s going on? What are
        people doing? It’s interesting, the reaction is half of the people were actually —
        that I was following, so I follow a diverse set of people. I follow some very
        hardcore progressives, some conservatives, and a lot of libertarians, and some
        people were apolitical. A lot of the reactions that I saw at first had been condoning
        what’s going on. And then some people paranoid saying, oh, this isn’t really
        Trump supporters. It’s a bunch of — this is organized by some conspiracy
        theories, which I think are completely ludicrous, because —

kara swisher


        That was Trump supporters.

john matze


        I think people have been stoking themselves up for something like this.

kara swisher


        So when you think about these conspiracy theories, you think you should just let
        them fly, and let this autonomous jury, or let the discussion just have out?

john matze


        It’s not against the law to have a conspiracy theory. But if they have a conspiracy
        theory, people should call them out for it. And people should build their own
        reputations as being a reliable source, rather than us trying to become the reliable
        source. And so that’s a huge differentiator between Parler and Twitter and
        Facebook is they want to be the authoritative reliable source of information.

kara swisher


        , Well let’s work through your guidelines then. What are your community
        guidelines exactly?

john matze
       Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 13 of 29




        Well, we have a few major rules. But let’s go over the most violated or the most
        kind of touched upon.

kara swisher


        Yes, all right. Let’s talk about that.

john matze


        The one that we have absolutely no tolerance for under any circumstances is
        doxxing personal information like home addresses, phone numbers, unless is like a
        call your Congressman kind of thing. You can put their phone number there or
        send them a letter to their P.O. box.

kara swisher


        So no home addresses. Also a problem on all the other platforms too.

john matze


        Yes, but that, we don’t even warn people. That just gets taken down immediately,
        because that’s an imminent threat. Like you can’t — what are you doing? You’re
        posting someone’s home address, so what? You can mail them cookies? No, they
        want to hurt them.

kara swisher


        So, that’s one, doxxing or personal information.

john matze


        Yes, and then illegal activity, of course, will get taken down, as long as it’s illegal.
        And so the difference is if someone says something mean or violent, it’s not
        necessarily illegal. It has to cross that threshold.

kara swisher
       Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 14 of 29




        You said a majority of the activity today was observational, but not all of it. Can
        you acknowledge that people today do use Parler to go organize and plan to go to
        the Capitol?

john matze


        I don’t think it’s really good for planning events, to be honest. The way the
        format’s set up, it’s more for announcements like, hey, we have an event. The
        planning was mostly done on things like Facebook groups, or like a telegram, or a
        WhatsApp would probably be better for planning.

kara swisher


        But are they using it to plan? Do you think they use it for organization?

john matze


        I’m sure some people do.

kara swisher


        OK. Can you acknowledge that people in the Capitol right now are, in fact,
        violating the law? They’re carrying guns, breaking windows. Are they threatening
        law and order from your perspective?

john matze


        I’m sure some are.

kara swisher


        OK.

john matze


        I haven’t actually seen any videos of anybody protesting that had guns. I saw a
        protester that got shot. But I didn’t actually see the protesters doing any shooting. I
        haven’t seen any videos like that yet.

kara swisher
       Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 15 of 29




        Yeah, a woman has now died.

john matze


        Yes, she was a protester I believe, though. She was shot by the — I think it was
        the — I don’t know who she was shot by, though. I didn’t actually see that.

kara swisher


        How long does it take between a message threatening violence and sedition, for
        example, or anything else, how long does it take to flag to you as a C.E.O that gets
        to you? Do these things get to you? Because they do get to Jack Dorsey, a lot of
        the more problematic ones.

john matze


        Sometimes they do. It just depends on how nasty, how violent, and whether or not
        the authorities were needed to get involved. And it just depends on a lot of factors
        and how many people it reached. If you come out and you say something
        incredibly nasty and violent, but you get no votes and no impressions, the
        likelihood of being on the platform longer is higher, because we aren’t surveilling
        people or figuring it on our own.

kara swisher


        But you don’t have any algorithmic catching of words and things like that? Like
        I’m going to kill blank kind of thing.

john matze


        No, the only algorithm that we have for catching words is for pornography and
        nudity and things like that.

kara swisher


        But it takes 48 hours, because of the fully automated jury process. Is that correct?

john matze
       Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 16 of 29




        It can. It depends on how inundated the jury is and how many jurors are active.
        Most days, it takes less than five minutes. But some days, like today, it’ll probably
        take 24 hours.

kara swisher


        That’s a long time on the internet, long enough for violence. Does that policy
        work? Do you see it scaling as you get larger?

john matze


        It has scaled well so far. It’s scaled a lot better than trying to hire out teams.
        Because if you imagine, if we have to hire people, they’ve got to go through a
        period of interviews, and background checks, and building up a whole team. And
        Facebook, I don’t know how many people they have. But I do know that I’ve
        heard numbers as high as 20,000 people doing the moderation. And so scaling out
        teams like that, it’s very time-consuming, and difficult, and expensive.

kara swisher


        Well, yes, but you could anticipate you might need them. These self-appointed
        juries, they’re judging millions of people?

john matze


        Yes, I don’t know how many people at this point are part of the jury. I have asked
        to grow the jury over 2000 people. I don’t know how far along we are getting it to
        that size, but it’s pretty substantial.

kara swisher


        Do you know how many flags today? Do you have any idea of how many flags
        today?

john matze


        I’d have to ask the database engineer.

kara swisher
       Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 17 of 29




        They spend a lot of time picking juries, so they are somewhat neutral. Although,
        it’s almost impossible to do it. How do you do that if most of the people on your
        site are of the same political bent, which is more conservative?

john matze


        Well, we have a lot of jury training, and jurors are picked by their tenure. and
        there’s very specific things that they — buttons they have to select to categorize
        the violation. That being said, we also have internal metrics. So if somebody is
        marking more things or less things as a violation compared to the norm or they’re
        outliers, then they get kicked from the jury pool.

kara swisher


        So what would be illegal? So saying, let’s raid the Capital would not be illegal just
        because they’re saying it?

john matze


        Well, it’s hard to get into the specifics. But I can give you an example. I guess, if
        you said I know where you live. I’m going to come to your house and I’m going to
        hurt you. That’s a clear and imminent threat, because you clearly know where that
        person lives. You’re going to their house. You’re going to hurt them. So that is an
        example. But I don’t generally like to get into specifics, because it can get really
        touchy.

kara swisher


        Right, but community guidelines around harmful and violent speech, that you
        would consider harmful and violent speech?

john matze


        Yes. Yeah, anything that presents a clear and imminent threat, that would be
        violent.

kara swisher
       Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 18 of 29




        And how do you compare it to what’s happening — I’m going to use Twitter as
        the example, because I think a lot of people don’t focus on you as a Facebook
        killer, more as a Twitter rival, essentially. How do you consider what they’re
        doing with the labeling of President Trump?

john matze


        I think it’s inappropriate. I do. And I think it undermines a lot of what they’re
        trying to do. And so you have to put yourself in the shoes of the people who are
        following President Trump. And so if you put yourself in their shoes — which, by
        the way, I am not a conservative, and I’m not a Trump voter. In fact, I didn’t even
        vote in the last election. I just didn’t want to bring myself to doing it. But I just I
        can’t do it. I didn’t want to participate in all of this.

kara swisher


        Because?

john matze


        Well, one, I think I actually am pretty neutral on a lot of this stuff. And two, it just
        feels like a mess. I don’t really want to participate in this mess.

kara swisher


        In a mess?

john matze


        Yeah.

kara swisher


        Gosh, it feels like a privilege to me.

john matze


        Well, I don’t know. This whole year has been a mess. A lot of people fighting.
        One side fighting each other. And it’s like I’ll call out the people on either side.
       Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 19 of 29




        And frankly, I think — I don’t know that it’s my place to weigh in. And so that by
        being neutral and actually kind of living a little bit more neutral, I think it’s —

kara swisher


        All right, let me make something a little easier. What happened to Alex Jones on
        the platforms? He was he was active for a long time until Apple moved and then
        the rest of them moved rather quickly afterwards. How do you how do you look at
        someone like an Alex Jones and what happened with Twitter, Apple, Facebook,
        and others?

john matze


        Well, I think it’s a little bit wrong that — not just a little bit, it’s extremely wrong
        that everybody just purged him all at the same time. If he says something crazy —
        I mean, he says a lot of crazy stuff all the time — that’s a great time to reinforce
        for somebody who’s trusted with the mainstream and elsewhere to reinforce hey,
        this guy is crazy. These ideas are crazy. Look at what he just said. That’s a great
        opportunity. But purging him — the people who follow him, A, they want more.
        They get more devout in my opinion. And furthermore, it’s wrong. It’s like a
        collective digital kind of purging of him, and his existence, and his ideas. It’s
        really — it’s authoritarian and it’s wrong that everybody, once one person bans
        them, everybody bans them. It’s horrible. It sets a horrible precedence.

kara swisher


        So you would have left him up? You’re not of the school that thinks that as he gets
        to say more, he converts more people, the lies he tells get worse, and that more
        people start to believe his conspiracy theories?

john matze


        Well, why should I weigh in as an authoritative source, as an authority figure?
        What if I, as a person, was against a certain group whether race, religion, or
        whatever it was, and we aimed our platform — and not just me let’s say, Mark
        Zuckerberg, let’s say Jack Dorsey, any of the other tech companies. What if any of
       Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 20 of 29




        us said, we don’t like this particular religion, or race, or group, and then targeted
        them and took them off the internet? How horrible would that be?

kara swisher


        So tell me, when you talk about people taking things down off of things like
        Facebook, or Twitter labeling things, a lot of people say that’s a free speech
        violation. In fact, they are private companies and they can do whatever they want.
        Do you think it’s OK that they do that? Do you think they should be allowed to do
        that given these are private companies and not public squares?

john matze


        Well, it’s a little bit of a sticky situation, because you can’t violate the company’s
        right to free speech. They don’t have to do business with everybody. You can’t
        force somebody to work for somebody else. But at the same time, we are in a
        country that likes free speech. So you are limited on what you can say online. A
        lot of people go there thinking that it’s an open place, a town forum. They think
        that they’re private, or at least, that their information is not being stored and sold
        and all of this. But they’re also wrong. And so what we wanted to do is be a
        community town square for free speech. As long as it’s legal, they can go ahead
        and talk about it online. And that’s how we’ve marketed ourselves. That’s how
        we’ve behaved. That’s how we are.

kara swisher


        All right, now you say you’re neutral, but your members are primarily
        conservative at this moment. And you do want to make it bigger — I’ve seen lots
        of interviews where you talked about it — but your co-founder is Rebekah Mercer,
        a major Republican Party donor, very early Trump backer. Are you actually
        neutral or are you seeing right now, as a right-wing publisher, all the people
        affiliated with you are more on the right? How do you change that? And tell me
        about the ownership structure.

john matze
       Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 21 of 29




        Well, today everybody — a lot of people on the platform are on the right. And we
        have appealed to people on the right, because they are primarily the victims of
        online censorship right now, the way I see it.

kara swisher


        You know there’s no actual evidence of that happening, just them saying it?

john matze


        There’s also no actual evidence of it not happening either.

kara swisher


        Oh my God. Come on. That’s Loch Ness Monster talk.

john matze


        You can’t say that, though. You can’t say that.

kara swisher


        I would like to see evidence of it. Just like I’d like to see more evidence of
        widespread election fraud, which, of course, you don’t see in courts of — courts
        already are saying, too.

john matze


        Well, yeah. So I don’t want to get into the election thing. But let’s put it this way,
        people feel that they are being censored online and they can’t get their voice out.

kara swisher


        Again, feelings are not facts. But OK. They’re over there. They’ve moved over
        there. They’re hurt by something that Twitter’s done, although they certainly can’t
        resist it on many levels.

john matze
       Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 22 of 29




        In capitalism, we vote with our dollars. So — and online and on social media, our
        presence equates to our dollars, because being able to present ads allows people to
        sell products to them. And therefore by voting with their feed, they are essentially
        voting with in this example. And so their feelings do matter in this case, because
        whether or not it’s factually happening, that’s what they feel. And the way I see it,
        is today it is a conservative issue. A lot of conservatives feel that they are
        censored, and they’re not living up to their free speech values. Tomorrow, it may
        be the left. Today, it may be a foreign country, which there has been other foreign
        countries that have had these issues too. We saw a large influx from Saudi Arabia.
        We’ve seen a large influx in Brazil. So there are other countries where people feel
        that they are being censored online too.

kara swisher


        OK. So that’s what you’re appealing to? So your ownership, Rebekah Mercer —
        who else is ownership? Is it Dan Bongino?

john matze


        So primarily, it’s me and our co-founders, which would be Jared and Rebekah.
        And then you have Dan Bongino is also an investor. And you also have Jeffrey
        Wernick in his group, who’ve publicly come out. And that’s basically the extent of
        everybody involved in the company.

kara swisher


        Is she the principal funder in this case, financial funder?

john matze


        At this point, no. We have more people involved in the financing of the company.
        And now we have actually ad revenue doing a lot of our — covering a lot of our
        monthly overhead.

kara swisher


        So who are your advertisers right now then?
       Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 23 of 29



john matze


        Anybody can create an ad as long as they have a badge on the platform. So the
        badge system is where they prove their identity to us. Once they do that, they can
        then advertise.

kara swisher


        What are the most of the ads? What do they focus on?

john matze


        Most of it’s national brands. So it’s anything that can be sold anywhere in the U.S.
        for the most part.

kara swisher


        Who’s your biggest advertiser?

john matze


        Might be hard to say. We’ve had a lot of political ads.

kara swisher


        Yeah, I bet.

john matze


        It’s been a large, probably the largest sector.

kara swisher


        But more right or left?

john matze


        Republican leaning.

kara swisher
       Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 24 of 29




        Republican. How do you then assess President Trump’s behavior online on social
        media, especially Twitter?

john matze


        I think actually they should not flag his stuff. They shouldn’t censor him. They
        shouldn’t let him — force them to hold back.

kara swisher


        Well, they didn’t for a very long time, for most of his —

john matze


        No, they didn’t for a while, but he’s also ramped up more recently too. But if you
        don’t get involved, if you don’t censor, if you don’t — you just let him do what he
        wants, then the public can judge for themselves. Don’t weigh in. Just sit there and
        say, hey, that’s what he said. What do you guys think?

kara swisher


        What about him saying things right now that seem to be inciting violence?

john matze


        OK, well, let’s break it down this way. Do you feel that Twitter has a
        responsibility to get involved?

kara swisher


        Right at this moment where there is violence happening and he seems to be
        encouraging it? Yes, I do think there is some role. But I would say, when he lies
        incessantly, flagging it is not — it’s not censoring. It’s linking to better
        information. And that’s their judgment, because it’s their company.

john matze


        Yeah, but isn’t that kind of the role of a journalist and a publication?

kara swisher
       Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 25 of 29




        It’s their company. The New York Times doesn’t print every crazy email we get,
        do we? We print the ones we think are valuable.

john matze


        But they’ve billed themselves as a free place for people to contribute —

kara swisher


        Not anymore.

john matze


        — their own content.

kara swisher


        No.

john matze


        They did historically, but maybe not anymore.

kara swisher


        Historically. You’re absolutely right.

john matze


        But then don’t you view Twitter, then, in that case, as a competitor of —

kara swisher


        Yes, I think they’re a media company. I’ve always thought that. I think Facebook
        is too. I think they like to have it both ways. On ParlerTakes right now, which is
        the one on Twitter that talks about Parler, things that are on Parler, a video of
        MAGA-ers chanting hang Mike Pence, one user Joel Fischer is saying, looks like
        Republicans have full control of the House and the Senate. Now there’s a
        collection of a fund to bail out a member of the Proud Boys who’s been arrested.
        Is this normal day?
       Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 26 of 29



john matze


        No, that’s pretty extreme. I think by any metric that’s pretty extreme.

kara swisher


        Right. Hang Mike Pence should stay there?

john matze


        I don’t know. They’d have to report it.

kara swisher


        What do you think? If you were the jury?

john matze


        I would take it down. If I was a jury member, I’d vote against it. But that’s my
        opinion. So you’ve got to get four out of five people to share my view. I think they
        probably would. But it’s pretty clear there’s a clear and imminent threat of danger,
        considering they’re literally raiding buildings and then —

kara swisher


        Talking about hanging.

john matze


        Spreading a message to hurt somebody.

kara swisher


        OK. You said you didn’t vote in the last election. Will you vote in the next one?

john matze


        Probably not.

kara swisher


        Because?
       Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 27 of 29



john matze


        I don’t know. I kind of subscribe to the theory that, I guess — I don’t know how to
        word this. Let’s see.

        I don’t know that I really am interested in participating too much in it. One is I’d
        like to remain neutral, but also I don’t really have a whole lot of confidence in the
        system. That’s really what it comes down to.

kara swisher


        Because you don’t believe in the system?

john matze


        Yeah.

kara swisher


        So how do you feel today about democracy?

john matze


        Well, it’s not the idea of democracy. It’s — because the idea of democracy is a
        great idea.

kara swisher


        How do you feel about our democracy today?

john matze


        I think that we’re destined to go towards more of a socialist progressive state. I
        think it’s just inevitable, and whether you vote or not, it’s heading that way. And I
        don’t think there’s much anybody can do about it.

kara swisher


        And not an authoritarian, which is another direction?

john matze
       Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 28 of 29




        It could be authoritarian. I’m not sure if it will or will not be. It just depends on
        who comes into power and how strong-willed they are.

kara swisher


        All right. Yes, well, we’ll see how that turns out. This great experiment continues,
        the United States of America. It is sad when you get really — today, I don’t know
        if you’ve noticed on Twitter or not, maybe on Parler — a lot of foreign leaders just
        say — it’s just go look on Twitter.

john matze


        Oh, they’re probably laughing.

kara swisher


        Yes, well, laughing is not what I would say they’re doing.

john matze


        Well, mocking.

kara swisher


        I think disappointment. I think disappointment. I would say I think, no. It’s not
        mocking. It’s oh my God. You were the last hope kind of thing. We thought you
        were better. I don’t know. We’ll see. Anyway, I think it’s quite genuine what
        they’re saying, and I don’t think they’re happy at all. I don’t think many people
        are today. It’s not a good day for America.

        Sway is a production of New York Times opinion. It’s produced by Nayeema
        Raza, Heba Elorbany, Matt Kwong, and Vishakha Darbha. Edited by Paula
        Szuchman with original music by Isaac Jones, mixing by Erik Gomez, and fact-
        checking by Kate Sinclair and Michelle Harris. Special thanks to Renan Borelli,
        Liriel Higa, and Kathy Tu.

        If you’re in a podcast app already, you know how to subscribe to a podcast. So
        subscribe to this one. If you’re listening on The Times website and want to get
        Case 2:21-cv-00031-BJR Document 11-13 Filed 01/12/21 Page 29 of 29




        each new episode of Sway, download a podcast app like Stitcher or Google
        Podcasts, then search for Sway and hit subscribe. We release every Monday and
        Thursday. Thanks for listening.




                                             Sway
Jan. 7, 2021


If You Were on Parler, You Saw the Mob
Coming
It is a go-to social media site for the right, with users calling
to “burn D.C. to the ground.” The C.E.O., John Matze, says
it’s not his job to police speech.
Hosted by Kara Swisher
Transcript
Back to Sway
-0:00

TRANSCRIPT
